 FEDERAL CARTRIDGE CORPORATION529Having found that none of the units sought is appropriate forseverance, we shall, accordingly, dismiss the petition."[The Board dismissed the petition].Chairman Herzog took no part in the consideration of theabove Decision and Order.itln view of our decision herein, we find it unnecessary to rule upon other issues raisedby the Employer and the Intervenors in their motions to dismissFEDERAL CARTRIDGE CORPORATIONandFEDERATION OFARSENAL ENGINEERS, Petitioner. Case No. 18-RC-1908.June 11, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clarence A.Meter, hearing officer. The hearing officer's ruling made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2. The labor organization involved claims to represent certainemployeesof the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. The Employer is engaged in the manufacture of small armsammunition at its Brightwater, Minnesota, plant.ThePetitioner seeks a unit composed of professionalemployees of the Employer consisting of production engineers,quality control engineers,engineers II and III, chemists I, II,and III,senior process engineers,senior planning engineers,section heads in the planning division, excluding maintenancecontact men, guards, all other employees, and supervisors asdefined by the Act. The Employer agrees that productionengineers,quality controlengineers,engineers II and III, andchemists I can appropriately constitute a unit of professionalemployees. It contends, however, that the contact maintenancemen are alsoprofessional employees and should be included insuch a unit. The Employer further claims that the seniorplanning engineer should be excluded from the unit because heis a managerialemployee and that the chemists II and III, the105 NLRB No 62. 530DECISIONSOF NATIONAL LABOR RELATIONS BOARDsenior process engineers, and the section heads in the planningdivision should be excluded because they are supervisors.The contact maintenance men: These individuals are asubcategory of engineers II, a category which the Petitionerseeks to represent except for the contact maintenance men.The chief function of the contact maintenance men is to seethat the craftsmen perform the work according to the blueprintsprepared by the planning section. They also make estimatesof costs and methods of repair. Except for minor engineeringwork consuming less than 5 percent of their time, contactmaintenance men do no engineering or designing work. Thereare no specific educational requirements for the job and the jobdoes not require the exercise of independent judgment. Underthese circumstances, we find that the contact maintenance menare not professional employees and shall exclude them fromthe unit.ISenior planning engineers:These employees correlate thework necessary to reactivate buildings at the Employer'splant. They make plans for such reactivation, but all of theseplans, except minor ones, are forwarded to a review boardwhich may accept or reject them. The planning engineers canmake only minor changes without consulting the review board.In connectionwith their work, they consult with vendors ofmachinery and with officials from the Army Ordnance Depart-ment. However, they cannot, on their own, commit the Employerto any course of action vis-a-vis these individuals. Under thesecircumstances, we find that the senior planning engineers arenot managerial employees and shall include them in the unit.zThe Alleged SupervisorsFinalauthorityconcerningdisciplinaryactionattheEmployer's plant rests with the grievance committee. Thiscommittee acts on the recommendations of the employee'simmediate supervisor and his department head andmay conductinvestigations on its own. Pending final disposition of his caseby the grievance committee, an employee may be suspended byhis immediate supervisor or the department head. Newemployees are subject to 30-, 60-, and 90-day appraisal reportswhich contain ratings of their work in detail and upon whichtheir eventual retention and rating depend.The senior process engineers and the section heads of theplanning division: These individuals assign work to and areresponsible for the work of several of the engineers andengineeringaides working under their direction. They makerecommendations to the grievance committee concerningdisciplinary action to be taken against employees working undertheir direction and, pending final action by that committee,may suspend an employee. Senior processengineersand sectionheadsmake appraisal reports on employees' progress. The'See Sonotone Corporation, 90 NLRB 1236.2See Westinghouse Electric Corporation, 97 NLRB 1271. FEDERAL CARTRIDGE CORPORATION531senior process engineers attend foremen'smeetings and thesection heads meet each morning with their department head.Senior process engineers are consulted as to what employeesare to be laid off in a reduction in force and section heads haveinterviewed job applicants and had their recommendation thatthey be hired,accepted.Under these circumstances,we findthat senior process engineers and section heads of the planningdivisionare supervisors within the meaning of the Act.Accordingly, we shall exclude them from the unit.The chemists III: The various control laboratories, theanalytical laboratory,and the metallurgical laboratory of theEmployer are each supervised by a chemist III. Chemists IIIassign work to and are responsible for the work done by thechemists II and I working under their direction.They makerecommendations concerning disciplinary action to the griev-ance committee,and can suspend employees,pending finalaction by the grievance committee.Chemists III make appraisalreports on employees'progress.Theyare required to attendforemen's meetings.Under these circumstances,we find thatchemists III are supervisors within the meaning of the Act, andshall exclude them from the unit.The chemists II: The Employer'scontrol laboratoriesoperate on a24-hour,3-shiftbasis. One chemistIlI is in chargeof each of these laboratories for the full 24 hours. He arrangeshis shift in such a way as to be personally in charge of each ofthe 3 shifts at sometime during the week.During the periodwhen no chemist III is in charge,each of the control laboratoriesis under the direction of 1 of the chemists II who then exercisesthe same authority concerning personnel matters as does thechemist 111.3 The chemists II assigned to the control labora-tories attend foremen'smeetings.Apparentlythemetallurgical and analytical laboratoriesnever operate under the direction of chemists II, several ofwhom are employed in each of the laboratories together withchemists I and technicians.Chemists II assigned to themetallurgical and analytical laboratories do not attend fore-men's meetings, some of them do not have any employeesworking under them. However,the record indicates that thosechemists II who do have employees working under thempossibly may have authority such as to suspend employees.We find that all those chemists II who regularly substitutefor chemists III and those who are otherwise vested withsupervisory authority withinthemeaningof the Act aresupervisors and we shall exclude them from the unit as chemistII supervisors.Those chemists II who donothave such author-ity,we find not to be supervisors and we shall include them inthe unit asj chemists U nonsupervisors.Accordingly, we find that the following employees employedat the Employer'sBrightwater, Minnesota,plant constitute a3On each shift in the control laboratories there is only 1 chemist II, except in 1 of thelaboratories on 1 shift where there are 2 chemists II. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act:All production engineers,quality controlengineers,senior planning engineers,engineersII and III,chemists I, and chemist II nonsupervisors,excludingcontactmaintenance men, guards,all other employees,seniorprocess engineers,section heads in the planning division,chemists III,chemists II supervisors,and all other supervisorswithin the meaning of the Act.4[Text of Direction of Election omitted from publication.]4 As the Petitioner has indicated its willingness to have an election held in any unit foundappropriate by the Board, the Employer's motion to dismiss the petition on the groundthat the Petitioner failed to propose an appropriate unit is denied.DIAMOND HOSIERY CORPORATIONandAMERICAN FEDER-ATION OF HOSIERY WORKERS, AFL. Case No. 11-CA-444(Formerly Case No. 34-CA-444). June 11, 1953DECISION AND ORDEROn March 17, 1953, Trial Examiner Alba B. Martin issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practicesand recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board'has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, 2 and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the exceptions,modifications,and additions setforth below.31.We do not adopt the Trial Examiner's finding that Super-visor Ina Amos' accusing employees McLamb and Freeman ofbeing "ringleaders with the Union," and her statement thatemployee Worrell was"with the Union," were violations ofSection 8(a) (1). These remarks were in the form of statementsrather than questions, and the language employed was not ofthe type which we have held is intended to elicit a reply con-'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel [Members Houston, Murdock, andStyles].2 The Respondent's request for oral argument is denied, because the record, exceptions,and brief, in our opinion, adequately present the issues and the positions of the parties.3The date "October 1951" in paragraph numbered 10 of Conclusions of Law is herebycorrected to ''April 1952."105 NLRB No. 66.